 

Case 1:19-cv-10023-KPF Document 119 Filed 06/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETROLEOS DE VENEZUELA, S.A., PDVSA
PETROLEO, S.A., and PDV HOLDING, INC.,

Plaintiffs,
- against - Case No: 19-cv-10023-K PF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

Defendants.

 

 

DECLARATION OF ALLAN R. BREWER-CARIAS IN SUPPORT
OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

1, ALLAN R. BREWER-CARIAS, hereby declare pursuant to 28 U.S.C. § 1746 and

Local Rule 7.1 as follows:

l. Attached hereto as Exhibit A is a true and correct copy of the Expert Report of

Allan R. Brewer-Carias dated March 16, 2020.

z Attached hereto as Exhibit B is a true and correct copy of the Expert Report of
Allan R. Brewer-Carias Rebutting the Report iil dated May 1, 2020.
a. ! authored the attached reports as a witness retained to provide expert testimony in

this case and hereby adopt them as my testimony under penalty of perjury. If called to testify at
trial, | would testify under oath as set forth therein.

4, I declare under penalty of perjury that the foregoing is true and correct,

Executed this 9th day of June, 2020 ibe ee

Allan R. Brewer-C arias

 
